Citation Nr: 0813200	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  06-02 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral osteoarthritis of the shoulders, status post 
arthroplasty.

2.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The veteran had active military service from September 1982 
to January 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.


FINDINGS OF FACT

1.	A September 2003 rating decision denied the veteran's 
claims of entitlement to service connection for bilateral 
osteoarthritis of the shoulders, status post arthroplasty 
and entitlement to service connection for a psychiatric 
disorder.  The veteran was notified of his appellate 
rights, but did not file a notice of disagreement within 
one year of the rating decision.

2.	Evidence received since the September 2003 rating decision 
is cumulative of the evidence of record at the time of the 
September 2003 denial and does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for bilateral 
osteoarthritis of the shoulders, status post arthroplasty.

3.	Evidence received since the September 2003 rating decision 
is cumulative of the evidence of record at the time of the 
September 2003 denial and does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for a psychiatric 
disorder.


CONCLUSIONS OF LAW

1.	The September 2003 rating decision which denied the 
veteran's claim of entitlement to service connection for 
bilateral osteoarthritis of the shoulders, status post 
arthroplasty and entitlement to service connection for a 
psychiatric disorder is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.	Evidence received since the September 2003 rating decision 
in connection with veteran's claim of entitlement to 
service connection for bilateral osteoarthritis of the 
shoulders, status post arthroplasty, is not new and 
material.  38 U.S.C.A.      § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

3.	Evidence received since the September 2003 rating decision 
in connection with veteran's claim of entitlement to 
service connection for a psychiatric disorder is not new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

After careful review of the record, the Board finds that, 
with respect to the claim of entitlement to service 
connection for bilateral osteoarthritis of the shoulders, VA 
provided the veteran with all necessary and proper VCAA 
notice.  In this regard, a February 2005 letter notified the 
veteran of the evidence and information necessary to 
establish entitlement to his underlying service connection 
claim.  In addition, the February 2005 letter informed the 
veteran of the basis for the RO's previous denial.  The 
February 2005 letter also provided appropriate notice 
regarding what constitutes new and material evidence and 
specifically informed him what evidence and information was 
necessary to reopen his claim.  This letter advised the 
veteran of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Finally, the February 2005 letter expressly 
informed the veteran of the need to submit any pertinent 
evidence in his possession.  

However, with regards to the veteran's claim of entitlement 
to service connection for a psychiatric disorder, the Board 
notes that neither the February 2005 letter, nor any other 
correspondence, provided notice regarding the basis for the 
previous denial.  Nevertheless, the Board finds that the 
veteran is not prejudiced by this lack of notice because the 
evidence of record demonstrates that he had actual knowledge 
of this information.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005); rev'd on other grounds, Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant). In this 
regard, the Board observes that the veteran asserts in his 
January 2005 claim that VA was "clearly wrong" to deny 
benefits because his psychiatric disorder is not related to 
his active service.  The Board finds that the content of this 
statement clearly demonstrates that the veteran had actual 
knowledge of why his previous claim was denied.  Moreover, as 
noted above, the February 2005 notice letter provided the 
veteran with sufficient notice as to what evidence was 
necessary to reopen his previously denied claim, and what 
constituted new and material evidence.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that the there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The veteran's service medical records 
are associated with the claims folder, as well as relevant 
private treatment records.  The Board observes that the 
veteran identified in his January 2005 claim that he was 
having surgery, and provided the name and address of his 
physician.  However, he failed to provide VA the necessary 
medical release after being requested by VA to do so.  As 
such, the Board finds that VA's duty to further assist the 
veteran in locating additional records has been satisfied.

Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in 
January 2005, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2007).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

In a September 2003 rating decision, the veteran's claims of 
service connection for bilateral osteoarthritis of the 
shoulders and a psychiatric disorder were denied on the basis 
that the claimed disabilities were not etiologically related 
to his active service.  The veteran was notified of his 
appellate rights, but did not initiate an appeal of the 
decision; therefore, the RO's September 2003 decision is 
final.  38 U.S.C.A. § 7105.

In January 2005, the veteran submitted a statement claiming 
the RO was erroneous in denying service connection for both 
bilateral osteoarthritis of the shoulders and a psychiatric 
disorder.  In a May 2005 rating decision, the RO denied his 
application to reopen due to a lack of new and material 
evidence.  Evidence received prior to the September 2003 
rating decision included service medical records and private 
treatment records.  According to July and September 2003 
rating decisions, the RO denied the veteran claims for 
service connection because the veteran's claimed conditions 
are not etiologically related to his active service.  
Specifically, the RO found that the veteran did not develop 
osteoarthritis of the shoulders until 1996, and a psychiatric 
disorder until 1997, more than ten years after his active 
service.

New evidence received since the September 2003 RO rating 
decision includes a statement from the veteran, Social 
Security Administration (SSA) records and private treatment 
records and reports.  SSA and private treatment records 
indicate continued osteoarthritis of the shoulders with 
associated pain and the development of a psychiatric 
disorder.  The Board observes that the records and reports 
noted above note the cause of the veteran's shoulder disorder 
to be a work-related accident in 1994 with the development of 
dysthymia in 1997 secondary to his physical condition.  In 
addition, the Board notes that there is no comment or opinion 
regarding any relationship between his current condition and 
active service.

After careful review, the Board concludes that newly received 
evidence is duplicative of the record prior to the September 
2003 rating decision, and does not raise a reasonable 
possibility of substantiating the veteran's claim.  The SSA 
and private treatment records and reports do not contain any 
competent medical evidence linking the veteran's current 
bilateral shoulder disability or psychiatric disorder to his 
active military service.  Rather, the new medical evidence 
does nothing more than show that the veteran continues to 
suffer from these disorders.  As such, the veteran's appeal 
must be denied.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for bilateral osteoarthritis of the 
shoulders, status post arthroplasty, has not been submitted.  
The appeal is denied.

New and material evidence to reopen a claim of entitlement to 
service connection for a psychiatric disorder has not been 
submitted.  The appeal is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


